Exhibit 10.1

 

April 2, 2008

 

Hearst-Argyle Television, Inc.

300 West 57th Street, 39th Floor

New York, New York 10019

 

Re:  Agency Agreement

 

Ladies/Gentlemen:

 

This Agency Agreement (the “Agreement”) sets forth the mutual agreements between
Lifetime Entertainment Services (“Lifetime”) and Hearst-Argyle Television Inc.
(“Hearst” or “HTV”) regarding negotiation with    *    for the right to
retransmit the signals of the broadcast television station(s) set forth on
Appendix A hereto (the “Stations”).

 

1.             NEGOTIATIONS.

 

(a)           Prior to the date hereof, * has requested that Lifetime and Hearst
submit a joint proposal for retransmission of the Stations’ signals and
distribution of the Lifetime Television and Lifetime Movie Network programming
services (the “Services”).  Accordingly, except as otherwise provided for
herein, Hearst hereby appoints Lifetime as Hearst’s agent to conduct
negotiations with * during the Term hereof for retransmission of the Stations’
signals as provided for and in accordance with the provisions of this Agreement
as part of, and in connection with, Lifetime’s negotiations with *  for carriage
and distribution of the Services (which negotiations may include carriage and
distribution of the Lifetime Real Women programming service, to the extent
permitted by law).  Lifetime, to the extent permitted by law, is authorized to
negotiate with * during the Term for retransmission and carriage of the
Stations’ free, over-the-air analog and digital broadcast signals (but not for
carriage of any video or audio programming or other services offered on an
encrypted, paid subscription basis or any data services, other than
program-related material, except as may be approved in advance in writing by
Hearst, which rights otherwise shall be retained by Hearst).  Retransmission
consent rights for carriage and retransmission of the signals of the Stations by
all other cable, satellite, telephone, Internet, microwave, mobile, and other
video providers (i.e., other than  * ) are reserved by Hearst and are not
addressed by, included in, or otherwise a part of this Agreement.

 

(b)           The negotiation of retransmission consent agreements for the
Stations hereunder shall be for retransmission of the signals of the Stations by
 * to subscribers located (i) within the applicable Designated Market Area (as
defined by Nielsen Media Research) (“DMA”) of the applicable Station; (ii) to
the extent it is within the limits of  *’s compulsory copyright license and
authorized by the Station’s program suppliers’ rights agreement, outside the
DMA, in each community where the applicable Station is “significantly viewed”
(as such term may be defined in the rules and regulations of the Federal
Communications Commission (“FCC”)); and (iii) to the extent it is within the
limits of *’s compulsory copyright license and authorized by the

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential
treatment submitted to the SEC on May 2, 2008.  We have filed the redacted
material separately with the SEC.

 

1

--------------------------------------------------------------------------------


 

Station’s program suppliers’ rights agreement, outside of such DMA, where the
Station has been historically carried.  Lifetime hereby agrees to use
commercially reasonable and lawful efforts to secure on Hearst’s behalf a
retransmission consent agreement with * in accordance with the provisions hereof
and to cooperate with Hearst and timely furnish to Hearst all relevant documents
and information relating to the negotiations pursuant to this Agreement (but not
any individual independent negotiations for carriage of the Services),
including, but not limited to, non-confidential subscriber information of *
within and outside each Station’s DMA and system contact information for *.

 

(c)           Notwithstanding anything herein to the contrary, it is agreed that
(i) the terms and conditions of *’s retransmission consent agreement for each
Station shall be as contained in a Will Carry Agreement executed by Hearst for
that Station, and, to the extent the terms and conditions of that Will Carry
Agreement may be inconsistent with any provision herein, the Will Carry
Agreement will control and (ii) the terms and conditions of *’s affiliation
agreement for each Service shall be as contained in an Affiliation Agreement
executed by Lifetime for that Service, and, to the extent the terms and
conditions of the Affiliation Agreement may be inconsistent with any provision
herein, the Affiliation Agreement will control.  If by *, Hearst has not
executed a Will Carry Agreement acceptable to Hearst with respect to any Station
which, as of the date of this Agreement, is being carried by * pursuant to an
existing election by Hearst for carriage on a “must carry” basis, Hearst may, at
its option, elect “must carry” for that Station, and Hearst will give reasonable
prior notice thereof to Lifetime.

 

(d)           This Agreement authorizing Lifetime to negotiate retransmission
consent rights as provided for herein extends to each Station listed on
Appendix A; provided that if Hearst has divested one or more Stations listed on
Appendix A prior to the execution of a Will Carry Agreement with *, then
(i) Appendix A shall be deemed amended to delete any such divested Station(s) *.

 

(e)           Except as otherwise set forth in this Agreement, and without
limiting the generality of the negotiation provisions set forth in Paragraphs
1(a) through (1)(d) above during the Term, Hearst shall not enter into an agency
agreement for such negotiations with nor grant to any other person or entity any
right to enter into negotiations for any retransmission consent right of Hearst
with respect to the Stations for * and, subject to all laws and regulations,
including but not limited to antitrust laws, the FCC’s rules regarding such
negotiations, and Hearst’s licensee responsibilities under law to control at all
times the operation of its Stations.  Except as otherwise set forth in this
Agreement, and without limiting the generality of the provisions set forth in
Paragraphs 1(a) through (1)(d) above during the Term, Lifetime shall not enter
into any agreement with any other party to serve as its agent for negotiations
with * for retransmission consent rights of any other television broadcast
station, subject to all laws and regulations, including but not limited to
antitrust laws.

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential
treatment submitted to the SEC on May 2, 2008.  We have filed the redacted
material separately with the SEC.

 

2

--------------------------------------------------------------------------------


 

2.                                      TERM OF AGREEMENT FOR NEGOTIATIONS AND
DURATION OF WILL CARRY AGREEMENT.

 

(a)           Subject to Paragraph 5, the term (“Term”) during which Lifetime
shall serve as agent for negotiation of retransmission consent of the Stations
with * shall begin on the date of this Agreement and shall expire on *.

 

(b)           Notwithstanding the foregoing, the expiration of the Term shall
not affect the parties’ respective rights and obligations hereunder with respect
to any Will Carry Agreement with * entered into during the Term.  Expiration or
termination of the Term shall not relieve Lifetime of its obligations to make
all payments otherwise due to be made to Hearst herein.

 

(c)           Notwithstanding any provision of this Agreement to the contrary,
except as otherwise agreed by the parties, Lifetime shall have no right to
negotiate with respect to any extension or renewal of the term of any Will Carry
Agreement with * entered into by Hearst during the Term of this Agreement or
with respect to any extension or renewal of any will carry agreement with any
other multichannel video programming distributor that expires after the date
hereof.  Lifetime’s right to serve as Hearst’s agent hereunder shall terminate
upon the commencement of the original term of a Will Carry Agreement entered
into by Hearst hereunder.

 

(d)           The term of any Will Carry Agreement negotiated with * pursuant to
this Agreement shall expire no later than *.

 

3.             RETRANSMISSION CONSENT AND NETWORK AGREEMENTS.

 

(a)           Retransmission consent for the applicable Station will be granted
to * by Hearst pursuant to the Will Carry Agreement referred to in subsection
(b) below.

 

(b)           The Will Carry Agreement must be satisfactory to Hearst, acting in
good faith, including, but not limited to, *.

 

(c)           Lifetime shall deliver to * in writing as set forth in Appendix B
at the commencement of its negotiations hereunder and confirm verbally or
otherwise as requested by * that *.

 

(d)           Lifetime shall not, as Hearst’s agent, *.

 

4.             COMPENSATION TO HEARST.

 

(a)           In consideration of Hearst’s agreement to grant Lifetime the right
as provided for herein to jointly negotiate retransmission consent rights in
connection with one or more executed Affiliation Agreements for the Services,
Lifetime will pay Hearst in accordance with

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential
treatment submitted to the SEC on May 2, 2008.  We have filed the redacted
material separately with the SEC.

 

3

--------------------------------------------------------------------------------


 

the amounts of payment and at the times and in the manner of payment set forth
in Appendix C and Paragraphs 4(b) and (c).

 

(b)           Payment will be based upon *.

 

5.             TERMINATION OF AGREEMENT.

 

(a)           If a Will Carry Agreement with * has not been successfully
negotiated and executed within the time period specified in Paragraph
2(a) above, unless extended in writing and signed by the parties hereto, the
right to negotiate that Will Carry Agreement will revert to Hearst at Hearst’s
election, and Lifetime shall have no payment obligation hereunder, and Hearst
shall have no obligation to Lifetime hereunder.

 

(b)           It is the intent of Hearst and Lifetime, and each agrees, that
this Agreement and all negotiations conducted pursuant to this Agreement shall
be conducted in accordance with all laws, including the antitrust and fair
competition laws, the Communications Act of 1934, as amended, and the rules of
the FCC.  Lifetime agrees that the retransmission consent negotiations for each
Station will be conducted in accordance with all applicable federal and state
laws, including, but not limited to, 47 C.F.R. § 76.64 and § 76.65 of the
rules of the FCC and any amendment thereto.  Lifetime represents to Hearst that
it is knowledgeable with all laws related to the negotiations contemplated
hereunder and will comply with all such laws.  In the event either Hearst or
Lifetime, in good faith, should determine at any time that this Agreement or any
negotiation conducted or being conducted pursuant to this Agreement may violate
any such law or regulation, then either, upon notice to the other, may
immediately terminate this Agreement.

 

Should any part of this Agreement become inconsistent with the rules of the FCC
or agreed upon governing law and the parties are not the beneficiaries of an
appropriate waiver, that part of the Agreement shall terminate as of the date
that such an inconsistency exists, but all other parts of the Agreement shall
remain in full force and effect.  In such event, the parties shall use their
good faith efforts to modify this Agreement so as to conform it with the
applicable FCC rule, policy, or law, if possible, while achieving their
respective objectives under this Agreement.

 

6.             NO LIABILITY; INDEMNIFICATION.

 

Neither party shall have any responsibility or liability to the other party in
the event that any negotiations authorized hereunder do not result in an
agreement or with respect to the terms or provisions of any agreement with *
entered into in accordance with the terms provided herein.  Neither party shall
have any liability to the other party in the event of a breach, default, or
termination of any Will Carry Agreement or Affiliation Agreement.  Each party
shall indemnify and hold the other party harmless from and against any and all
claims by third parties, and any liabilities, costs and expenses (including
attorneys’ fees) relating thereto, arising from such party’s actions in the
performance of this Agreement.  The provisions of this Paragraph 6 shall

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential
treatment submitted to the SEC on May 2, 2008.  We have filed the redacted
material separately with the SEC.

 

4

--------------------------------------------------------------------------------


 

survive termination of this Agreement and/or termination or rescission of the
authorizations granted herein.

 

7.             NOTICES.

 

All notices required to be given hereunder shall be given in writing and sent by
mail, electronic facsimile device, courier service, express mail service, or
personally delivered to the respective addresses of Lifetime and Hearst as set
forth below (or such other address as such party may designate from time to time
by notice to the other):

 

If to Lifetime:

Lifetime Entertainment Services

 

2049 Century Park East

 

Suite 840

 

Los Angeles, California 90067

 

Attention: Executive Vice Pres., Distribution and Business

 

Development

 

 

with a copy to:

Lifetime Television

 

309 West 49th Street, 16th Floor

 

New York, New York 10019

 

Attention: Senior Vice Pres., Business and Legal Affairs

 

 

If to Hearst:

Hearst-Argyle Television, Inc.

 

300 West 57th Street, 39th Floor

 

New York, New York 10019

 

Attention: President

 

 

with a copy to:

Hearst-Argyle Television, Inc.

 

300 West 57th Street, 39th Floor

 

New York, New York 10019

 

Attention: General Counsel

 

Notice given by mail shall be effective five (5) days after the date of mailing,
postage prepaid certified or registered mail; notice by electronic facsimile
device shall be effective upon confirmation of receipt; notice by personal
delivery, courier service, or express mail service shall be effective upon
delivery.

 

8.             ASSIGNMENT.

 

(a)           In the event of a transfer of all or substantially all of a
party’s assets, this Agreement shall be assigned to the transferee and consent
of the other party shall not be required.  Except as may otherwise be provided
herein, neither party may assign or transfer this Agreement without the prior
written consent of the other.  An assignment or transfer in violation of this
provision shall be null and void ab initio.

 

(b)           In the event that Hearst proposes to sell or transfer ownership or
control of one or more Stations, Hearst shall notify Lifetime in writing within
thirty (30) days after entering into

 

5

--------------------------------------------------------------------------------


 

an agreement for such sale or transfer.  Upon the consummation of such
assignment or transfer, Lifetime’s authority to negotiate retransmission consent
rights for that Station(s) shall terminate.

 

(c)           If Hearst sells or transfers a Station which is covered under a
Will Carry Agreement and such Will Carry Agreement, as applicable to that
Station, is assigned to the buyer or transferee of the Station, Hearst will
notify Lifetime thereof, and Lifetime will continue to pay to Hearst or its
designee the retransmission consent payments due hereunder for such Will Carry
Agreement.  If such Will Carry Agreement, as applicable to that Station, is not
assigned or transferred to the buyer or transferee of the Station, Hearst will
notify Lifetime thereof, and Lifetime shall be released from any obligation to
pay Hearst or its designee any fees payable hereunder that would have accrued
thereafter for the retransmission consent rights for the Station under that Will
Carry Agreement.

 

9.                                      CONFIDENTIALITY.

 

Each party agrees not to disclose to any person or entity the existence or terms
of this Agreement unless the other party consents to that disclosure in advance
except as may be required by law or by the rules of any exchange or market on
which Hearst securities are listed. Neither party shall issue any press release
regarding this Agreement without the express written consent of the other, which
may be withheld in such party’s sole discretion. Additionally, each party hereby
agrees to be bound by any confidentiality provisions of any Will Carry Agreement
or Affiliation Agreement negotiated and entered into pursuant to this
Agreement.  Notwithstanding anything to the contrary contained in this
Section 9, Lifetime agrees that (i) any public disclosures of the terms of this
Agreement made on and after the date hereof, substantially in the form attached
hereto as Appendix D, comply with the provisions of this Section 9 (it being
agreed that such disclosures may contain some or all of the information
contained in Appendix D); and (ii) Hearst will file a copy of this Agreement as
part of its public reports filed with the Securities and Exchange Commission
(“SEC”) and, although Hearst will request confidential treatment for material
terms (including the references to * contained herein and the dollar amounts
referred to herein), there can be no assurance that the SEC will not require
Hearst to disclose publicly such matters, and any such disclosure will be deemed
to comply with the provisions of this Section 9.

 

10.          DOCUMENTS IN LIFETIME’S POSSESSION; ASSURANCES.

 

Lifetime shall use commercially reasonable efforts to deliver to Hearst or its
designee, within thirty (30) days from the date hereof or as otherwise agreed by
the parties legible copies of every Hearst will carry agreement, retransmission
consent agreement, or other carriage agreement affecting any of the Stations,
and any amendments thereto, negotiated by Lifetime  *.

 

11.          GENERAL.

 

(a)           This Agreement shall constitute a valid and binding agreement with
respect to all of the matters set forth herein, and, to the extent the Agreement
is transferred or assigned as

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential
treatment submitted to the SEC on May 2, 2008.  We have filed the redacted
material separately with the SEC.

 

6

--------------------------------------------------------------------------------


 

provided for herein, it shall be binding upon each party’s successors and
assigns.  This Agreement shall be construed in accordance with the internal laws
of the State of New York and, where applicable, the rules and regulations of the
Federal Communications Commission.

 

(b)           Neither Hearst nor Lifetime will share with or disclose, directly
or indirectly to the other or its respective agents, the terms or conditions
under which it is negotiating or will negotiate retransmission or carriage
agreement(s) with * independent of the joint negotiation for retransmission of
the Stations and carriage of the Services as provided for by this Agreement nor
the terms or conditions of any such independently negotiated agreement(s),
unless authorized in advance in writing by * and permitted by law.

 

12.          2006 AGREEMENT; MODIFICATIONS.

 

All of the obligations of the parties under the January 29, 2006, agreement
between the parties (the “2006 Agreement”) are not superseded by this Agreement
and shall continue in full force and effect, including, but not limited to,
Lifetime’s obligation to pay Hearst all fees provided for under the 2006
Agreement.  This Agreement may not be amended or modified except by a writing
executed by the parties hereto.

 

13.          BOARD OF DIRECTORS APPROVAL.

 

The execution and delivery of this Agreement by Hearst is subject to approval by
its Board of Directors or a committee thereof and, accordingly, this Agreement
shall not be deemed a binding agreement of Hearst unless and until such approval
is obtained.  If Hearst has not obtained such approval by April 14, 2008, then
this Agreement shall be null and void without any further action.  Hearst shall
inform Lifetime no later than April 14, 2008 if such approval is not obtained.

 

--------------------------------------------------------------------------------

* This information has been redacted pursuant to a request for confidential
treatment submitted to the SEC on May 2, 2008.  We have filed the redacted
material separately with the SEC.

 

7

--------------------------------------------------------------------------------


 

If the foregoing comports with your understanding, please sign and return the
enclosed duplicate copy of this letter.

 

 

LIFETIME ENTERTAINMENT SERVICES

 

 

 

 

 

/s/ Lori A. Conkling

 

Name

 

 

 

EVP. Distribution

 

Title

 

 

Acknowledged and agreed to

This 2nd day of April, 2008

 

HEARST-ARGYLE TELEVISION, INC.

 

 

/s/ Jonathan C. Mintzer

 

Name

 

Vice President, General Counsel and Secretary

 

Title

 

8

--------------------------------------------------------------------------------


 

APPENDIX A

 

HEARST-ARGYLE STATIONS

 

Call

 

Channel

 

Affiliation

 

City of License

 

Licensee

KCCI(TV)

 

8

 

CBS

 

Des Moines, Iowa

 

Des Moines Hearst-Argyle Television, Inc.

KCRA-TV

 

3

 

NBC

 

Sacramento, California

 

Hearst-Argyle Stations, Inc.

KCWE-TV

 

29

 

CW

 

Kansas City, Missouri

 

KCWE-TV Company

KETV(TV)

 

7

 

ABC

 

Omaha, Nebraska

 

KETV Hearst-Argyle Television, Inc.

KHBS(TV)

 

40

 

ABC

 

Fort Smith, Arkansas

 

KHBS Hearst-Argyle Television, Inc.

KHOG-TV

 

29

 

ABC

 

Fayetteville, Arkansas

 

KHBS Hearst-Argyle Television, Inc.

KHVO(TV)

 

13

 

ABC

 

Hilo, Hawaii

 

Hearst-Argyle Stations, Inc.

KITV(TV)

 

4

 

ABC

 

Honolulu, Hawaii

 

Hearst-Argyle Stations, Inc.

KMAU(TV)

 

12

 

ABC

 

Wailuku, Hawaii

 

Hearst-Argyle Stations, Inc.

KMBC-TV

 

9

 

ABC

 

Kansas City, Missouri

 

KMBC Hearst-Argyle Television, Inc.

KOAT-TV

 

7

 

ABC

 

Albuquerque, New Mexico

 

KOAT Hearst-Argyle Television, Inc.

KOCO-TV

 

5

 

ABC

 

Oklahoma City, Oklahoma

 

Ohio/Oklahoma Hearst-Argyle Television, Inc.

KOCT(TV)

 

6

 

ABC

 

Carlsbad, New Mexico

 

KOAT Hearst-Argyle Television, Inc.

KOVT(TV)

 

10

 

ABC

 

Silver City, New Mexico

 

KOAT Hearst-Argyle Television, Inc.

KQCA(TV)

 

58

 

MNT

 

Stockton, California

 

Hearst-Argyle Stations, Inc.

KSBW(TV)

 

8

 

NBC

 

Salinas, California

 

Hearst-Argyle Stations, Inc.

WAPT(TV)

 

16

 

ABC

 

Jackson, Mississippi

 

WAPT Hearst-Argyle Television, Inc.

WBAL-TV

 

11

 

NBC

 

Baltimore, Maryland

 

WBAL Hearst-Argyle Television, Inc.

WCVB-TV

 

5

 

ABC

 

Boston, Massachusetts

 

WCVB Hearst-Argyle Television, Inc.

WDSU(TV)

 

6

 

NBC

 

New Orleans, Louisiana

 

New Orleans Hearst-Argyle Television, Inc.

WESH(TV)

 

2

 

NBC

 

Daytona Beach, Florida

 

Orlando Hearst-Argyle Television, Inc.

WGAL(TV)

 

8

 

NBC

 

Lancaster, Pennsylvania

 

WGAL Hearst-Argyle Television, Inc.

WISN-TV

 

12

 

ABC

 

Milwaukee, Wisconsin

 

WISN Hearst-Argyle Television, Inc.

WKCF(TV)

 

18

 

CW

 

Clermont, Florida

 

Orlando Hearst-Argyle Television, Inc.

WLKY-TV

 

32

 

CBS

 

Louisville, Kentucky

 

WLKY Hearst-Argyle Television, Inc.

WLWT(TV)

 

5

 

NBC

 

Cincinnati, Ohio

 

Ohio/Oklahoma Hearst-Argyle Television, Inc.

WMOR-TV

 

32

 

IND

 

Lakeland, Florida

 

WMOR-TV Company

WMTW-TV

 

8

 

ABC

 

Poland Spring, Maine

 

Hearst-Argyle Properties, Inc.

WMUR-TV

 

9

 

ABC

 

Manchester, New Hampshire

 

Hearst-Argyle Properties, Inc.

WNNE-TV

 

31

 

NBC

 

Hartford, Vermont

 

Hearst-Argyle Stations, Inc.

WPBF(TV)

 

25

 

ABC

 

Tequesta, Florida

 

WPBF-TV Company

WPTZ(TV)

 

5

 

NBC

 

North Pole, New York

 

Hearst-Argyle Stations, Inc.

WTAE-TV

 

4

 

ABC

 

Pittsburgh, Pennsylvania

 

WTAE Hearst-Argyle Television, Inc.

WXII-TV

 

12

 

NBC

 

Winston-Salem, North Carolina

 

WXII Hearst-Argyle Television, Inc.

WYFF(TV)

 

4

 

NBC

 

Greenville, South Carolina

 

WYFF Hearst-Argyle Television, Inc.

 

9

--------------------------------------------------------------------------------


 

APPENDIX B*

 

--------------------------------------------------------------------------------

*  This information has been redacted pursuant to a request for confidential
treatment submitted to the SEC on May 2, 2008.  We have filed the redacted
material separately with the SEC.

 

10

--------------------------------------------------------------------------------


 

APPENDIX C*

 

--------------------------------------------------------------------------------

*  This information has been redacted pursuant to a request for confidential
treatment submitted to the SEC on May 2, 2008.  We have filed the redacted
material separately with the SEC.

 

11

--------------------------------------------------------------------------------


 

APPENDIX D*

 

--------------------------------------------------------------------------------

*  This information has been redacted pursuant to a request for confidential
treatment submitted to the SEC on May 2, 2008.  We have filed the redacted
material separately with the SEC.

 

12

--------------------------------------------------------------------------------


 

APPENDIX E

 

Sample Disclosure Language

 

The Company entered into two agreements dated April 2, 2008, with Lifetime
Entertainment Services (“Lifetime”), an entity owned 50% by an affiliate of
Hearst and 50% by The Walt Disney Company, whereby Lifetime was appointed as an
agent by the Company to negotiate retransmission consent agreements with certain
multi-channel video programming distributors.

 

The Company believes that the material terms of the agency agreements with
Lifetime constitute competitive information and intends to seek confidential
treatment of that information.  The Company estimates that the aggregate annual
consideration amount payable by Lifetime to the Company under the agency
agreements (which amount will be dependent upon whether certain agreements are
entered into with the multi-channel video programming distributors) will be less
than         % of the Company’s estimated 2008 net operating revenues.

 

13

--------------------------------------------------------------------------------